Title: From Louisa Catherine Johnson Adams to George Washington Adams, 15 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 15 July 1826
				
				You I presume have been so deeply plunged in business that  the sudden arrival of your father must have caused you even more joy than common as it in a great measure delivers you from a very responsible and delicate situation—It is however singular that none of the family have written a single word since the death of your Grandfather and that we appear to be cut of from all communication—Every respect has been shown to his memory here and indeed every where and the feeling manifested for these great men does honour to the Country—I foolishly wrote a very poor ode on the fourth of July which I gave to Mr. Frye and which he as foolishly had read at a dinner at which a number of the most respectable citizens of Washington met—John pronounced it trash and said he saw nothing in it; not having an idea that it was mine and therefore assuredly having no intention to hurt my feelings. It was a fair and candid opinion and decided in my mind its utter want of merit—One line in it has however become memorable from being the last words your Grandfather spoke and the attempt to Commemorate the day however it may have failed will now always be gratifying since circumstances so extraordinary have occurred to stamp it on the minds of posterity for many generations—This day has become and must remain sacred to the Country as long at least as its Institutions last—The ode was written in an hour and given without correction to Mr. Frye who changed two words in it—I thought so little of it that I did not even take a copy of it until after I saw it in print and no one suspects me to have written it—You will therefore keep my secret—We are all better to day but very desirous to hear from the north—I was surprized to see that Dr Watkins said that the ode was composed for the occasion as it appears as if it had been composed for their dinner which was never dreamt of—God Bless you may look kindly on your Mothers follies and believe her to be ever most affectionately yours
				
					L C Adams
				
				
					PS Tell your father I feel sadly out of my element in this great palace without him—Love to all—I have no vanity in this therefore do not fear to wound it—
				
			